Citation Nr: 1823046	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-17 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

The Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1954 to August 1957.  He died in May 2016.  The appellant is the Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) at the St. Paul, Minnesota Pension Center.


FINDINGS OF FACT

1.  The Veteran died in May 2016 and  the cause of death, as certified, was cardio pulmonary arrest, due to chronic disease of the elderly, congestive heart failure and chronic obstructive pulmonary disease (COPD).

2.  At the time of the Veteran's death, he was service-connected for peripheral neuropathy of the left upper extremity; peripheral neuropathy of the right upper extremity; peripheral neuropathy of the left lower extremity; peripheral neuropathy of the right lower extremity; residuals of cold injury of the left upper extremity; residuals of cold injury of the left lower extremity; residuals of cold injury of the right upper extremity; residuals of cold injury o the right lower extremity; and post-traumatic stress disorder (PTSD).

3.  The preponderance of the evidence is against a finding that the Veteran's death is related to his service-connected disabilities and/or active military service.


CONCLUSION OF LAW

The cause of the Veteran's death was not due to a disability incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Cause of Death

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 , 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2017).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312(a) (2017).  To constitute as a principal cause of death from a service-connected disability, it must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312 (b) (2017).  To constitute as a contributory cause of death, it must be shown that there were debilitating effects due to a service-connected disability that made the Veteran materially less capable of resisting the effects of the fatal disease or that a service-connected disability had a material influence in accelerating death, thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that a service-connected disability casually shared in producing death, rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  However, if the service-connected disability affected a vital organ, consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The appellant asserts that her husband, the Veteran, died as a result of residual conditions of his service-connected disabilities, and specifically, that his service-connected cold injuries eventually led to the Veteran's cardiac conditions.  See March 2018 IHP/Appellate Brief. 

The Certificate of Death establishes that the Veteran died in May 2016, and that the immediate cause of death was cardio pulmonary arrest, due to chronic disease of the elderly, congestive heart failure and COPD.

Available service treatment records (STRs) do not show any evidence of in-service injury, illness or treatment related to a heart condition, nor has the Veteran or the appellant asserted, on the record, that the Veteran incurred a heart condition while he was in active service.  Nonetheless, he was service-connected for peripheral neuropathy of the left upper extremity; peripheral neuropathy of the right upper extremity; peripheral neuropathy of the left lower extremity; peripheral neuropathy of the right lower extremity; residuals of cold injury of the left upper extremity; residuals of cold injury of the left lower extremity; residuals of cold injury of the right upper extremity; residuals of cold injury or the right lower extremity; and PTSD.  See December 2016 Rating Codesheet.

In a March 2017 VA opinion, a VA examiner opined that the Veteran's cause of death was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness.  As the rationale for her opinion, the VA examiner explained that the Veteran had significant heart disease with congestive heart failure, coronary artery disease, status post coronary artery bypass graft, valvular disease status post mitral valve replacement, and cardiac arrhythmia with long standing atrial fibrillation. See March 2017 VA opinion.  She also explained that the Veteran also had pulmonary disease of COPD and a long standing history of smoking cigarettes.  Id.  Additionally, she determined that the Veteran's cardiopulmonary diseases, along with wounds, renal disease and general decline, led to his admission for hospitalization in April 2016.  Furthermore, the VA examiner stated that medical evidence of doctors' assessments, laboratory studies, CXR, cardiac echogram, EKG, and death certificate found that his cardiopulmonary diseases led to his death.  

With respect to any possible relationship between peripheral neuropathy, cold injuries and heart disease, the VA examiner explained that peripheral neuropathy for cold injuries are static conditions and do not cause or aggravate, in any way, coronary artery disease, cardiac vascular disease, cardiac arrhythmia, heart failure, or COPD.  Also, the VA examiner particularly noted that there was no medical evidence for a neuropathy that required treatment during his last hospitalization stay, and additionally, indicated that a VA examination found that the Veteran's peripheral neuropathy was likely related to the cold injury the Veteran sustained during service.

After a review of all pertinent evidence of record, the Board finds that this May 2017 VA opinion is the most probative medical evidence of record.  This opinion provides a clear detailed rationale, which accounts for the Veteran's medical history, service-connected disabilities, and a comprehensive explanation of why the Veteran's service-connected disabilities are not correlated with his cause of death.  

Overall, neither the lay evidence nor the medical evidence separately, or in combination, rises to the level of equipoise regarding this claim.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Skoczen v. Shinseki, 564 F.3d 1319, 1323 - 29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b), "requiring an approximate balance of positive and negative evidence regarding any issue material to the determination").  Therefore, based on the foregoing reasons, entitlement to service connection for the cause of the Veteran's death must be denied. 

Finally, as the Board has considered the claim and decided entitlement based on the evidence of record, neither the appellant nor her representative has raised any issues pertaining to a duty to assist or any other issues; nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 -70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for cause of death is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


